This cause was submitted on the 5th day of April, 1919, on motion by the Attorney General to affirm same for failure to diligently prosecute the appeal. The petition in error and case-made were filed in this court on the 26th day of November, 1917. No brief has been filed in behalf of plaintiff in error, and it is apparent that the appeal has been abandoned and was taken for the purpose of delay only. The motion of the Attorney General to affirm the judgment for failure to diligently prosecute the appeal is sustained, and the judgment is affirmed.